ALLOWABILITY NOTICE

Response to Amendments/Arguments
	Applicant’s amendments filed 14 July 2022 to the specification and drawings are deemed to overcome the previous 35 U.S.C. 112(a) rejection(s).
Applicant’s amendments filed 14 July 2022 to the claims are deemed to overcome the previous 35 U.S.C. 112(b) rejection(s).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark D. Elchuk (Reg. No. 33,686) on 02 September 2022.

The application has been amended as follows: 
In the claims:
In claim 8, line 7, “the” has been changed to --a--.
In claim 8, line 9, “towards the ground” has been changed to --vertically downwards--.
In claim 8, line 18, “approximately” has been changed to --substantially--.
In claim 8, line 18, “the” (after “to”) has been changed to --a--.
In claim 8, last line, “the” has been changed to --a--.

In claim 10, line 2, --and tip-tower clearance calculator unit-- has been added after “processor”.

In claim 12, line 3, “the” (last instance) has been changed to --a--.

In claim 13, line 1, --having a top-- has been added after “tower”.
In claim 13, line 4, “the” has been changed to --a--.
In claim 13, line 6, “towards the ground” has been changed to --vertically downwards--.
In claim 13, line 14, “approximately” has been changed to --substantially--.
In claim 13, line 14, “the” (after “to”) has been changed to --a--.
In claim 13, last line, “the” has been changed to --a--.
In claim 13, last line, --section-- has been added after “blade-tip”.

In claim 15, line 2, --and tip-tower clearance calculator unit-- has been added after “processor”.

In claim 17, line 2, “the” (before “diameter”) has been changed to --a--.

In claim 19, line 2, --having a top-- has been added after “tower”.
In claim 19, line 5, “the” has been changed to --a--.
In claim 19, line 7, “towards the ground” has been changed to --vertically downwards--.
In claim 19, line 15, “approximately” has been changed to --substantially--.
In claim 19, line 15, “the” (last instance) has been changed to --a--.
In claim 19, 2nd to last line, “the” (last instance) has been changed to --a--.
In claim 19, 2nd to last line, --section-- has been added after “blade-tip”.

In claim 21, line 2, --and tip-tower clearance calculator unit-- has been added after “processor”.

In claim 24, line 2, “the” (last instance) has been changed to --a--.

The above changes to the claims have been made for reasons described in the accompanying interview summary.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art neither anticipates nor renders obvious the combination of limitations that includes “an indicator-stripe positioned in the blade-tip section and encircling the blade-tip section; an indicator-ring encircling the tower, the indicator-ring located on the tower at a distance from the hub substantially equal to a distance of the indicator-stripe to the hub;… an image processor and tip-tower clearance calculator unit receiving the digitally recorded image information and calculating a physical separation distance between the indicator stripe and the indicator ring using the digitally recorded image information, the physical separation distance being indicative of a blade-tip section to tower clearance” (claim 8; similarly in claims 13 and 19). The closest prior art reference is citation no. CA in the IDS filed 29 May 2020, which discloses (see section II-C) a wind turbine blade-tip to tower clearance measuring system using a camera operating in conjunction with markings on the tower and blade tips but does not disclose a camera operating in conjunction with an “indicator-stripe” and an “indicator-ring” as defined by the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745